Mr. Justice Wilkin delivered the opinion of the Court; This is an appeal from a judgment of the Appellate Court for the Second District, affirming a decree of the circuit court of LaSalle county. The opinion of the Appellate Court, by Upton, J., is as follows: “This was a bill in equity, filed in the circuit court of LaSalle county, to foreclose a trust deed executed by George L. Blanchard and his wife to Almeron. K. Knapp, as trustee, dated July 30, 1885, and duly recorded in LaSalle county. It was given to secure an indebtedness to Noble Jones for the sum of $32,000. The property in the trust deed described was a large amount of real estate in LaSalle county, together ‘with the grain elevator and the leased ground upon which it was erected, owned by the grantor, and situate upon the right of way of the Illinois Central railway, at Lostant, in said county/ The grain elevator in the trust deed described was erected upon a portion of the right of way of said railway company, pursuant to a lease by such company to said Blanchard, bearing date June 18, 1884. The demise was for a period of one year, and required the lessee, Blanchard, to erect thereon a grain elevator or warehouse, and to oj>erate and conduct the same in the manner provided in said demise. Blanchard erected the grain elevator upon stone foundations set in the ground below the frost line, and placed therein all requisite machinery and facilities for handling grain, which were intended to be permanent, as much so as stone andiron could be. “On the expiration of the first term of one year the lease was twice thereafter extended in writing, the last extension terminating July 1, 1888. By the terms of the lease the railway company had the right to terminate it at any time, upon giving sixty days notice, and the lessee, Blanchard, had the right, at any time before the termination of the lease, to remove all buildings by him erected on the leasehold premises. “The lessee, Blanchard, continued to use, occupy and operate the elevator by the acquiescence, if not the actual consent, of the railway company, lessor, until August 23, 1887, when possession thereof was taken by the creditors of Blanchard upon writs of attachment, which subsequently were merged 'into judgment, and the leasehold interest Qf Blanchard was thereunder sold to Andrew J. O’Connor, who subsequently sold and conveyed the same to appellant Knapp. Thereupon this bill was filed for the purpose stated, alleging the insolvency of Blanchard, and that the property in the trust deed described was inadequate -security, etc., and asking for a receiver, etc. After amendments to the original bill and making new parties thereto, the cause was heard in the court below, and a decree passed for appellee Noble Jones, therein finding that appellant Knapp’s title to the elevator, derived under execution sales, was subject to the lien of the trust deed, and directing a sale of the mortgaged estate by the master, etc. The decree directed that one-half of the costs be paid by Doyle, the constable, and the balance by Knapp. From that decree this appeal is prosecuted. “The principal question presented upon this record, as stated by appellant’s counsel, is, whether the elevator in question, built by Blanchard upon the right of way of the railroad company under a lease for one year, (and subsequently renewed in writing for two years,) with a provision therein that the lessor may terminate such lease at any time upon sixty days’ notice, and that the lessee may remove the buildings by him ereeted thereon, at any time before the lease expires,, is personal property, within the meaning of chapter 95 of the Revised Statutes, entitled ‘Chattel Mortgages,’ so that at the expiration of two years from the date of the mortgage upon it, if possession is not taken by the mortgagees, it becomes subject to sale upon execution, free from the mortgage lien. The answer to this question must depend upon the legal classification to which property of the kind here in question is in law assigned,—whether chattel real or chattel personal. That the leasehold in question, and the right of the lessee therein, with buildings erected thereon under the lease, is a chattel, none will deny. If this elevator and leasehold of Blanchard is to be classified and regarded as a chattel real, as held by the court below, then there was no error in the trial court holding the lien of the trust deed paramount to the right of the purchaser thereof at the execution sale, upon subsequent judgments against the lessee Blanchard. We think that question settled, at least in this State, and that the property in question is a ‘chattel real,’ and under our statute is classed as real estate. Bouvier’s Law Dic. title ‘Chattels Real;’ 2 Blackstone’s Com. 387; 2 Kent’s Com. 342; 1 Washburn on Real Prop. chap. 1, sec. 17; Griffin v. Marine Co. 52 Ill. 130; Conklin v. Foster, 57 id. 105; Dobschuetz v. Holliday, 82 id. 373; Willoughby v. Lawrence, 116 id. 11; Kankakee Coal Co. v. Crane Bros. Manf. Co. 28 Ill. App. 371. “Section 38, chapter 30, of the Bevised Statutes of 1874, provides that the term ‘real estate,’ as used in that act, shall he construed as co-extensive in meaning with lands, tenements and hereditaments, and as embracing ‘chattels real;’ and section 31 of the same chapter provides, that deeds, mortgages and other instruments in writing relating to real estate shall he deemed, from the time of being filed for record, notice to subsequent creditors and purchasers, although not acknowledged or proven according to law. It is apparent, therefore, that by the express terms of the statute the elevator and leasehold interest of Blanchard were ‘chattels real,’ and-the deed of trust was valid as a real estate mortgage, and the circuit court properly so held. “The cases of Chicago & Alton Railroad Co. v. Goodwin, 111 Ill. 273, and Sword v. Low, 122 id. 487, cited by appellant’s counsel, we do not regard in point. “The holding in this court being in appellee’s favor, the appointment of a receiver in the court below in no way concerns the appellants, and the costs were in the discretion of the chancellor in the trial court. “Perceiving no error in the proceedings in the trial court, or in the decree as rendered therein, the decree is affirmed.”' We have examined the argument of counsel for appellants in support of the several grounds of reversal here urged, but are of the opinion that the case was properly decided by the circuit court, and that sufficient reasons for the affirmance of that decisión are given in the foregoing opinion. The judgment of the Appellate court will be affirmed. Judgment affirmed.